Citation Nr: 0700885	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946 and from September 1950 to September 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim of entitlement to 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  He claims that he witnessed many injuries and deaths, 
and that one of his buddies in Korea, W.J.A., was missing in 
action and was never heard from again.  Information in the 
claims folder discloses that W.J.A. was missing in action in 
June 1951.  At that time, he was assigned to the 95th 
Transportation Car Company, and, according to the veteran's 
discharge certificate, this was the same company to which the 
veteran was assigned.

A private psychiatrist reported in March 2004 that he had 
examined the veteran that month.  The veteran described the 
stressors to which he was reportedly exposed during service 
as witnessing injuries to and deaths of numerous fellow 
soldiers.  Following the examination, the Axis I diagnosis 
was PTSD, chronic, severe.  The Axis IV diagnosis was service 
in the Philippines from "1947 to 1948," and in Korea from 
1950 to 1951.  

The record shows that the veteran's service medical records 
are unavailable, presumably having been destroyed in a fire 
at the records center in 1973.  By letter dated in November 
2005, the RO informed the veteran of this fact and noted that 
alternate sources of records were available, and he was 
advised to provide information to facilitate that search.  No 
response was received from the veteran.  In July 2006, the VA 
made a finding that the veteran's service medical records and 
personnel records were unavailable.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
separation from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.


3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether the veteran suffers from any 
psychiatric disorder and, if so, its 
nature and etiology.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is to be 
instructed that he is to presume that the 
veteran's claimed stressor of his friend 
missing in action occurred.  

The examination report should include a 
detailed account of all pathology found 
to be present.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder, to include whether the 
claimed stressor of his friend missing in 
action is sufficient to cause PTSD.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary studies or 
tests are to be accomplished.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


